



DATE MARCH 21, 2018








(1) POWERSTEERING SOFTWARE LIMITED
(2) YEHUDA ALON
(3) TAMAR MARASH










______________________________________


SHARE PURCHASE AGREEMENT
relating to the acquisition of the entire
issued share capital of
INTERFAX COMMUNICATIONS LIMITED
______________________________________








pillsburylogo.jpg [pillsburylogo.jpg]


Pillsbury Winthrop Shaw Pittman LLP
Tower 42, Level 21
25 Old Broad Street
London EC2N 1HQ













--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
 
 
Page


1
.
 
Definitions and interpretation
1


2
.
 
Sale and purchase
8


3
.
 
Consideration and Buyer’s Obligations
8


4
.
 
Completion
9


5
.
 
Holdback
10


6
.
 
Warranties
13


7
.
 
Specific Indemnities
14


8
.
 
Restrictions on the Sellers
16


9
.
 
Release by Sellers
17


10
.
 
Matters following Completion
18


11
.
 
Transitionary services
18


12
.
 
Taxation
19


13
.
 
Announcements and confidentiality
19


14
.
 
Assignment
19


15
.
 
General
20


16
.
 
Notices
21


17
.
 
Entire Agreement
23


18
.
 
Governing law and jurisdiction
23







i
 



--------------------------------------------------------------------------------






Schedule


1.    The Sellers
2.    The Company
3.    The Subsidiaries
4.    Completion obligations of the Sellers
5.    Warranties
6.    Limitations on Liability
7.    Intellectual Property
8.    Tax Covenant
9.    Completion Accounts
10.    Completion Accounts Worked Example
11.    Transitionary Services
12.    Employee Bonus Pool Allocation
13.    Sellers’ Loan Amounts



Agreed Form Documents
A1 to A16    Proprietary Information Agreements
B1 to B8    Letters of resignation
C1 to C2    Board resolutions
D    License to Occupy
E    HSBC Corporate Card Line Termination Letter
F    [deliberately left blank]
G1 to G6    Employment termination agreements or letters
H1 to H3    Consultancy termination agreements or letters
H1 to H42    Letters to Specified Employees regarding individual Employee Bonus
Allocation.


ii



--------------------------------------------------------------------------------






SHARE PURCHASE AGREEMENT
DATE:    March 21, 2018
BETWEEN:
(1)
THE PERSONS whose names and addresses are set out in Schedule 1 (the “Sellers”)

(2)
POWERSTEERING SOFTWARE LIMITED (registered in England and Wales under number
5887016) whose registered office is at 16 Great Queen Street, Covent Garden,
London WC2B 5AH (the “Buyer”)

INTRODUCTION:
(A)
The Company (as defined below) is a private company limited by shares. Certain
details of the Company are set out in Schedule 2.

(B)
The Sellers have agreed to sell and the Buyer has agreed to buy the Shares (as
defined below) on the terms and subject to the conditions of this Agreement.

AGREEMENT:

1.
DEFINITIONS AND INTERPRETATION

1.1
The Introduction and Schedules form part of this Agreement and have the same
force and effect as if set out in the body of this Agreement. Any reference to
this Agreement includes the Introduction and Schedules.

1.2
In this Agreement, the following words and expressions shall have the following
meanings unless the context requires otherwise:

Accounting Reference Date: 31 December;


Accounts: the audited accounts of the Company and of each of the Subsidiaries
and the consolidated accounts of the Company and of the Subsidiaries for the
accounting reference period which ended on the Accounts Date (comprising in each
case a balance sheet and profit and loss account or, as the case may be, a
consolidated balance sheet and consolidated profit and loss account, notes and
directors’ and auditors’ reports);


Accounts Date: 31 December 2016;


Actual Cash and Cash Equivalents: the amount of any cash and cash equivalents
included in the balance sheet of any Group Company at the Completion Date as
confirmed by the Completion Accounts;


Adjustment Date: the fifth Business Day following the date on which the
Completion Accounts and the Net Working Capital Statement are agreed or
determined in accordance with Schedule 9;


Agreed Form: the form agreed between and signed or initialled by or on behalf of
the Sellers and the Buyer;


Anti-Corruption Laws: any laws, regulations or conventions in any part of the
world related to combating bribery and corruption, including the OECD Convention
on





--------------------------------------------------------------------------------





Combating Bribery of Foreign Officials in International Business Transactions;
in the United Kingdom, the Bribery Act 2010; and in the United States, the
Foreign Corrupt Practices Act;


Anti-Terrorism and Anti-Money Laundering Laws: any laws, regulations or
conventions in any part of the world related to terrorism or money laundering,
including, the European Union Money Laundering Directives; in Ireland, the
Criminal Justice (Money Laundering and Terrorists Financing) Act 2010; in the
United Kingdom, the Money Laundering Regulations 2003, the Proceeds of Crime Act
2002, the Serious Organised Crime and Police Act 2005, the Anti-Terrorism, Crime
and Security Act 2001; in the United States, the Executive Order and statutes
authorizing the establishment of trade and economic sanctions programs enforced
by the Office of Foreign Assets Control of the U.S. Treasury Department, the
Bank Secrecy Act of 1970 and the PATRIOT Act of 2001;


Bespoke Software: all software written or customised specifically for the
Company, including any amendments to Off-the-Shelf Software and any interfaces;


Business Day: any day (other than a Saturday or Sunday) on which banks generally
are open in Ireland for the transaction of normal business;


Buyer’s Group: the Buyer and any Group Company of the Buyer;


Cash and Cash Equivalents: as defined in Section 7 of FRS 102;


CCPC: the Competition and Consumer Protection Commission of Ireland, being the
body referred to in Section 9 of the Competition and Consumer Protection Act
2014;


Claim: has the meaning given to it in Schedule 6;


Company: Interfax Communications Limited incorporated under the laws of Ireland
(registered number 520413);


Company IP Rights: all rights in the Registered IP and the Unregistered IP;


Companies Legislation: the Companies Act 2014 and every statutory modification,
consolidation or re-enactment thereof for the time being in force;


Competition Legislation: shall mean the Competition Acts 2002 to 2012 and the
Competition and Consumer Protection Act 2014, Articles 101 and 102 of the Treaty
on the Functioning of the European Union and regulations thereunder or under EC
Council Regulation 139/2004 as amended and regulations made thereunder or any
other competition or similar legislation anywhere in the world;


Completion: completion of the sale and purchase of the Shares in accordance with
this Agreement;


Completion Accounts: has the meaning set out in paragraph 1.1 of Schedule 9;


Completion Date: the date of this Agreement;







--------------------------------------------------------------------------------





Completion Working Capital: shall mean Current Assets less Current Liabilities
and shown in the Net Working Capital Statement, calculated in accordance with
Schedule 9;


Confidential Information: all information not in the public domain, which a
Seller shall have received or obtained at any time by reason of or in connection
with his relationship with the Company or any of the Subsidiaries including:
trade secrets; customer/client lists, contact details of clients, customers and
suppliers and individuals within those organisations; technical information,
know-how, research and development; financial projections, target details and
accounts; fee levels, pricing policies, commissions and commission charges;
budgets, forecasts, reports, interpretations, records and corporate and business
plans; planned products and services; marketing and advertising plans,
requirements and materials, marketing surveys and research reports and market
share and pricing statistics; and computer software and passwords;


Consideration: has the meaning given to it in Clause 3.1;


CRO: the Companies Registration Office (Ireland);


Current Assets: the aggregate of accounts receivable and other current assets
which will include un-deposited funds, credit card holdbacks, deposits,
inventory, VAT and prepayments but excluding Actual Cash and Cash Equivalents;


Current Liabilities: shall mean the sum of accounts payable, obligations to
employees, corporation tax, PAYE and social insurance, VAT, accruals, sundry
creditors and other creditors but excluding shareholders loans or any debt
related current liability;


Data Room: the contents of the data room operated by Sterling and called
‘Project Bain’, the index to which is attached to the Disclosure Letter;


Deed of Amendment: the deed between the Company and Return Fax 2000 Limited
amending the terms of the cost-plus development and operations agreement dated 1
January 2013 in the agreed form marked “F”;


Directors: those persons who are directors or shadow directors of the Company or
of any Subsidiary and who are identified as such in Schedules 2 and 3;


Disclosure Letter: the letter dated the date of this Agreement from the Sellers
to the Buyer making certain disclosures against the Warranties;


Disclosed: fairly disclosed to the Buyer with sufficient detail to allow the
Buyer to identify the nature and scope of the matters, facts and circumstances
disclosed and the extent of their consequences;


Employee: any person employed by the Company or any of the Subsidiaries;


Employee Bonus: the bonuses to be paid by the Company to the Specified Employees
out of the Employee Bonus Pool on or immediately following Completion in
accordance with the Employee Bonus Pool Allocation;


Employee Bonus Pool: the gross sum of $1,862,717 to be paid by the Buyer to the
Company on or prior to Completion;







--------------------------------------------------------------------------------





Employee Bonus Pool Allocation: the allocation sheet attached at Schedule 12
which sets out the Employee Bonus that shall be paid to each Specified Employee
by the Company;


Encumbrance: any interest or equity of any person (including any right to
acquire, option or right of pre-emption) or any mortgage, charge, pledge, lien,
assignment, hypothecation, security interest, title retention or any other
security agreement or arrangement or other third party right, or any agreement,
arrangement or obligation to create any of the same;


Expert: an arbitrator appointed pursuant to Clause 5 or an accountant appointed
pursuant to Schedule 9 (as the case may be);


Former Employees: those former employees of the Company identified on the
Employee Bonus Pool Allocation, who shall be paid an Employee Bonus by the
Company under Clause 4.5;


Fundamental Warranties: the warranties in paragraphs 1.1, 3.2, 3.3, 16 and 18 of
Schedule 5 (and each a “Fundamental Warranty”);


Group Company: in relation to any company, any body corporate that is a holding
company of that company, a subsidiary of that company or a subsidiary of a
holding company of that company;


Hardware: any and all computer, telecommunications and network equipment used in
the business of the Company (including PCs, mainframes, servers, screens,
terminals, keyboards, disks, printers, cabling, associated and peripheral
electronic equipment);


Holdback Amount: US$5,000,000;


HSBC Corporate Card Line Termination Letter: the letter from Interfax, Inc. to
HSBC Bank USA, National Association terminating the USD Corporate Credit Card
Agreement in the agreed form marked “E”;


Indemnities: the indemnities given by the Sellers in favour of the Buyer set out
in Clause 7.1;


Intellectual Property: patents, registered designs, rights in design, copyright,
database right, rights in databases, trade marks, service marks, trade or
business names, domain names, logos, get-up or trade dress, inventions or secret
processes, formulae, know-how and all rights or forms of protection of a similar
nature or effect subsisting anywhere in the world, including applications or
registrations for any such right;


IT Contracts: (1) all licences granted to the Company in respect of the
Software, (2) all maintenance agreements, (3) all consultancy or professional
services agreements relating to information technology, (4) all support
agreements relating to information technology, (5) all lease agreements relating
to the Hardware, (6) all contracts relating to the provision of connectivity for
IT, including hosting agreements and agreements with internet service providers,
and (7) any other contracts relating to the IT Systems or the IT Services;


IT Services: any and all services relating to the IT Systems or to any other
aspect of the Company’s data processing or data transfer requirements (including
facilities





--------------------------------------------------------------------------------





management, bureau services, hardware maintenance, software development or
support, consultancy, back-up and disaster recovery, source code deposit,
recovery and network services);


IT Systems: the Hardware and the Software;


Licence to Occupy: the licence permitting the employees of the Company to occupy
part of the property of Unit 7 Coolport, Coolmine Business Park, Blanchardstown,
Dublin, IR, DIS MC91 in the agreed form marked “D”;


Management Accounts: the unaudited accounts of the Company and of each of the
Subsidiaries and the unaudited consolidated accounts of the Company and of the
Subsidiaries for the period from the Accounts Date to 31 January 2018
(comprising in each case a balance sheet and profit and loss account and a
consolidated balance sheet and consolidated profit and loss account) and the
notes thereon;


Net Working Capital Adjustment: has the meaning given in Clause 4.7.2;


Net Working Capital Statement: has the meaning set out in paragraph 1.1 of
Schedule 9;


Off-the-Shelf Software: all standard office application software used by the
Company, including word processing, email, calendar, customer relationship
management, spreadsheet and database functions;


Parties: the parties to this Agreement, and each a “Party”;


Permitted Business: means the business of Data Guard Limited and RestNetwork
Limited as carried out on the date of the Reorganisation;


Proprietary Information Agreements: the agreements in the Agreed Form “A1”
between the employees of the Company and the Subsidiaries and the Company in
respect of confidentiality and intellectual property rights given in favour of
the Company;


Registered IP: all patents, trade marks, domain names, and registered designs
and applications for the same owned by the Company, true and complete details of
which are set out in Schedule 7;


Reorganisation: has the meaning given in Clause 7.1.1;


Sellers’ Loans: the loans owed to each Seller from the Company as at the
Completion Date which amounts are set out in Schedule 13 and ‘Seller’s Loan’
means any one of them;


Sellers’ Solicitors: Lavelle Solicitors of Dublin, Ireland;


Sellers’ Solicitor’s Account: the client account of Lavelle Solicitors with Bank
of Ireland, at 7-12, Dame Street, Dublin 2, Ireland IBAN: IE50 BOFI 9013 9475
181002 account number 75181002, account name Michael Lavelle T/A Lavelle
Solicitors Client Account;


Settled or Determined: means liability for a Relevant Claim which has:





--------------------------------------------------------------------------------





(a)
been agreed between the Sellers and the Buyer; or

(b)
been determined by an Expert in accordance with Clause 5 and from which there is
no right of appeal save in the case of manifest error,

and the words “Settlement” and “Determination” shall be construed accordingly;
Shares: the shares comprising the entire issued share capital of the Company,
certain details of which are given in paragraph 7 of Schedule 2;


Software: together, the Off-the-Shelf Software and the Bespoke Software,
including all source and other preparatory materials relating to such programs;


Specified Employees: those Employees and Former Employees which are listed on
the Employee Bonus Pool Allocation;


Subsidiaries: the subsidiaries of the Company, certain details of which are
given in Schedule 3;


Taxation and tax: have the meaning given to them in the Tax Covenant;


Tax Covenant: the covenant contained in the Tax Covenant;


a third party: any person other than the Parties;


Transitionary Services: means the services listed in Schedule 11 to be provided
by the Company from the Completion Date in accordance with Clause 11;
 
Unregistered IP: Intellectual Property used or currently planned to be used by
the Company excluding any Registered IP;


UK Director: a Director or former Director who provides or provided his or her
services from the United Kingdom;


UK Employee: an Employee or former Employee employed to work in the United
Kingdom;


UK Worker: a Worker or former Worker engaged to work in the United Kingdom;


Warranties: the warranties set out in Schedule 5; and


Workers: any person who personally performs work for the Company or any of the
Subsidiaries who is not an Employee, and who is not on business on their own
account or in a client/customer relationship.


1.3
In this Agreement, unless otherwise specified:

1.3.1
any reference to any statute or statutory provision includes any subordinate
legislation made under that statute or statutory provision, whether before or
after the date of this Agreement;

1.3.2
any reference to any legislation (whether of Ireland or elsewhere), including to
any statute, statutory provision or subordinate legislation (“Legislation”):






--------------------------------------------------------------------------------





(a)
includes a reference to that Legislation as from time to time amended or
re-enacted, whether before or after the date of this Agreement;

(b)
in the Warranties and Tax Covenant only, includes a reference to any past
Legislation (as from time to time amended or re-enacted) which that Legislation
re-enacted,

except, in the case of each of Clauses 1.3.1 and 1.3.2, to the extent that any
amendment or re-enactment coming into force, or Legislation made, on or after
the date of this Agreement would create or increase the liability of any Party;
1.3.3
any reference to re-enactment includes consolidation and rewriting, in each case
whether with or without modification;

1.3.4
words and expressions which are defined in the Companies Legislation and which
are not otherwise defined in this Agreement shall have the same meanings as are
given to them in the Companies Legislation where used in this Agreement;

1.3.5
references to an “associate” or a “connected person” in relation to another
person are references to a person who is an associate of or connected with
another within the meaning of Section 10 of the Taxes Consolidation Act 1997;

1.3.6
any reference to an FRS is to a Financial Reporting Standard issued by the
Financial Reporting Council (FRC) in the UK and to any related interpretation
issued by the FRC;

1.3.7
words suggesting a gender shall include the other gender and the neuter;

1.3.8
words in the singular shall include the plural and vice versa;

1.3.9
any reference to a “company” shall be construed so as to include any company,
corporation or other body corporate, wherever and however incorporated or
established;

1.3.10
any reference to a “person” includes a natural person, partnership, company,
body corporate, association, organisation, government, state, foundation and
trust (in each case whether or not having separate legal personality);

1.3.11
any reference to the Introduction, a Clause or Schedule is to the Introduction,
a Clause or Schedule (as the case may be) of or to this Agreement;

1.3.12
any reference to this Agreement or to any other document is a reference to this
Agreement or that other document as amended, varied, supplemented, or novated
(in each case, other than in breach of the provisions of this Agreement) at any
time;

1.3.13
“directly or indirectly” means either alone or jointly with any other person and
whether on his own account or in partnership with another or others or as the
holder of any interest in or as officer, employee or agent of or consultant to
any other person;

1.3.14
the Warranties, indemnities, agreements and obligations contained in this
Agreement on the part of the Sellers shall be construed and take effect as
several Warranties, indemnities, agreements and obligations;






--------------------------------------------------------------------------------





1.3.15
any phrase introduced by the terms “including”, “include”, “in particular” or a
similar expression shall be construed as illustrative and shall not limit the
sense of the words preceding those terms; and

1.3.16
any reference to something being “in writing” or “written” shall include a
reference to that thing being produced by any legible and non-transitory
substitute for writing (including in electronic form) or partly in one manner
and partly in another.

1.4
The index and Clause headings in this Agreement are included for ease of
reference only and do not affect the interpretation of this Agreement.

1.5
Any payments made under this Agreement shall be made without withholding or
deduction of, or in respect of, any tax unless required by applicable law. If
any such withholding or deduction is required, the payor shall, when making the
payment to which the withholding or deduction relates, pay to the payee such
additional amount as will ensure that the payee receives the same total amount
that it would have received if no such withholding or deduction had been
required.


2.
SALE AND PURCHASE

2.1
The Sellers shall sell the entire legal and beneficial interest in the Shares
free from all Encumbrances and the Buyer shall purchase the entire legal and
beneficial interest in the Shares, with effect from and including the Completion
Date to the intent that as from that date all rights and advantages accruing to
the Shares, including any dividends or distributions declared or paid on the
Shares after that date, shall belong to the Buyer.

2.2
The Sellers undertake to procure the waiver of all pre-emption and similar
rights over the Shares or any of them to which any person may be entitled under
the constitution of the Company or otherwise in relation to the sale and
purchase of the same under this Agreement.

2.3
The Buyer shall not be obliged to complete the purchase of any of the Shares
unless the sale of all of the Shares is completed simultaneously.


3.
CONSIDERATION AND BUYER’S OBLIGATIONS

3.1
The consideration (the “Consideration”) for the Shares shall be the sum of
US$31,898,410 as adjusted by the Net Working Capital Adjustment plus the Actual
Cash and Cash Equivalents.

3.2
The Consideration shall be divided between the Sellers in proportion to their
respective holdings of the Shares but the Buyer shall not be concerned with such
division.

3.3
The Consideration shall be deemed to be reduced by an amount equal to the
aggregate amounts paid by the Sellers in respect of a breach of any of the
Warranties or under the Tax Covenant or the Indemnities.


4.
COMPLETION

4.1
Completion shall take place on the Completion Date when:

4.1.1
the Sellers shall deliver to the Buyer, or procure the delivery to the Buyer of,
the documents and other items referred to in Schedule 4;






--------------------------------------------------------------------------------





4.1.2
the Sellers shall procure that there shall be held a meeting of the board of
directors of the Company and of each of the Subsidiaries at which there shall be
duly passed the resolutions set out and contained in the board resolutions of
the Company and of the Subsidiaries in the Agreed Form marked “C1” to “C2”
respectively;

4.1.3
the Buyer shall pay:

(a)
the Consideration less the Holdback Amount to the Sellers, or as the Sellers may
direct in writing, by way of transfer of funds to the Sellers’ Solicitor’s
Account (the charges of such transfer being payable by the Sellers), receipt of
which shall be an effective discharge of the Buyer’s obligation to pay the
Consideration; and

(b)
an amount equal to the Employee Bonus Pool and the Seller’s Loans to the
Company.

4.2
The performance by the Sellers of their respective obligations under Clause 4.1
shall be a condition precedent to the performance by the Buyer of its
obligations under Clause 4.1 to the intent that, if the Sellers or any of them
shall fail or shall be unable to perform any of their obligations under Clause
4.1, the Buyer shall at its option (and without prejudice to any other remedies
or rights which it may have against the Sellers or any of them in respect of
such non‑performance) cease to be liable to perform its obligations under Clause
4.1.

4.3
Sellers’ Loans

On Completion the Sellers and the Buyer acknowledge and agree that the Company
shall immediately repay (following receipt by the Company of the amounts set out
in Clause 4.1.4(b)), the Sellers’ Loans to each Seller (by bank transfer to each
Seller’s bank account).
4.4
Condition Subsequent to Completion

4.4.1
Immediately following Completion, the Buyer shall procure that the Company and
Return Fax 2000 Ltd take all necessary actions to initiate the payment to the
Specified Employees from the Company and Return Fax 2000 Ltd. of the Employee
Bonus in accordance with the Employee Bonus Pool Allocation through each such
companies’ payroll and provide written evidence to the Sellers within seven days
of Completion that the aforesaid payments have been made. The Employee Bonus
Pool Allocation is inclusive of employer related costs.

4.4.2
The Buyer and the Sellers shall co-operate fully in all actions necessary to
procure the satisfaction and discharge of the Sellers Loans on Completion and
the payment to the Employees of the Employee Bonus by the Company and Return Fax
2000 Ltd as soon as is practicable following Completion including the passing of
any board or shareholder resolutions necessary to give effect to this clause.

4.5
Completion Accounts

4.5.1
The Parties shall procure that the Completion Accounts and the Net Working
Capital Statement are prepared and agreed or determined (as the case may be) in
accordance with Schedule 9.






--------------------------------------------------------------------------------





4.5.2
Following agreement or determination of the Completion Accounts and the Net
Working Capital Statement, if the amount of the Completion Working Capital:

(a)
exceeds the sum of €471,000, the Buyer shall pay to the Sellers on or before the
Adjustment Date an amount equal to the excess; or

(b)
is less than the sum of €371,000, the Sellers shall pay to the Buyer on or
before the Adjustment Date an amount equal to the shortfall,

together the “Net Working Capital Adjustment”.
4.5.3
An example of the calculation of the Completion Net Assets, for illustrative
purposes only, is attached at Schedule 10.

4.5.4
Following agreement or determination of the Completion Accounts, the Actual Cash
and Cash Equivalents as contained in the Completion Accounts shall be added to
the Net Working Capital Adjustment and paid to the Sellers in accordance with
Clause 4.5.5 on or before the Adjustment Date.

4.5.5
Any payment due to the Sellers under Clause 4.5.2(a) and 4.7.4, shall be made by
electronic funds transfer to the Sellers’ Solicitor Account and any payment due
to the Buyer under Clause 4.5.2(b) shall be made to a bank account notified by
the Buyer to the Sellers.


5.
HOLDBACK

5.1
The Buyer shall withhold the Holdback Amount from the payment of Consideration
in Clause 4.1.3. The pro rata share of the Holdback Amount of each Seller is set
out in Schedule 1, and the amount of Consideration received by each Seller on
Completion shall be reduced by such amount.

5.2
The Buyer shall be entitled to the extent set out in this Clause 5 to have
recourse to the Holdback Amount to obtain payment of any amounts due to it under
any Claims and claims under the Indemnities (“Relevant Claims”) provided that
such Relevant Claims have been Settled or Determined in accordance with Clause
5.6.

5.3
On the date that is nine months after Completion (or if such date is not a
Business Day, the first Business Day immediately following such date) (the
“Initial Holdback Release Date”) (such period referred to herein as the “Initial
Holdback Period”), the Buyer shall pay, by way of a transfer of funds to the
Sellers’ Solicitor’s Account, an amount equal to half of the Holdback Amount,
after deducting:

5.3.1
the amount of all Relevant Claims Settled or Determined pursuant to Clause 5.6;
and

5.3.2
the amount of any unresolved Relevant Claims, (the “Pending Claims”) delivered
in accordance with Clause 5.6.1 prior to termination of the Initial Holdback
Period (the “Initial Unresolved Claims Amount”), which Initial Unresolved Claims
Amount shall remain with the Buyer until such Pending Claims have been Settled
or Determined in accordance with Clause 5.6.

5.4
On the date that is nine months after the Initial Holdback Release Date (the
“Subsequent Holdback Release Date”), (such period referred to herein as the
“Subsequent Holdback Period”), the Buyer shall pay, by way of a transfer of
funds to the Sellers’






--------------------------------------------------------------------------------





Solicitor’s Account, an amount equal to the remainder of the Holdback Amount,
after deducting the amount of any Pending Claims delivered in accordance with
Clause 5.6.1 prior to termination of the Subsequent Holdback Period (the
“Subsequent Unresolved Claims Amount”), which Subsequent Unresolved Claims
Amount shall remain within the Buyer until such Pending Claims have been Settled
or Determined in accordance with Clause 5.6.
5.5
As each Pending Claim is Settled or Determined, an amount equal to the
difference, if any, between the amount retained by the Buyer in respect of such
Pending Claim (being either the Initial Unresolved Claims Amount or the
Subsequent Unresolved Claims Amount) less the final amount of the Settled or
Determined Pending Claim, shall be paid by way of a transfer of funds to the
Sellers’ Solicitor’s Account. Relevant Claims including Pending Claims shall be
Settled or Determined in accordance with Clause 5.6.

5.6
Settlement or Determination of a Relevant Claim

5.6.1
In the event that the Buyer has incurred or sustained damages or reasonably,
anticipates that it will incur or sustain damages in respect of a Relevant
Claim, it shall promptly deliver to the Sellers a certificate signed by any
officer of the Buyer (a “Relevant Claim Estimate”) stating that:

(a)
the Buyer has incurred or sustained damages or reasonably anticipates that it
could incur or sustain damages;

(b)
specifying in reasonable detail the basis of such claim or the basis for such
anticipated liability; and

(c)
providing a reasonable estimate of the total amount sought in connection with
the Relevant Claim.

5.7
Objection to the Relevant Claim Estimate

5.7.1
The Sellers shall have 20 days following receipt of a Relevant Claim Estimate
(the “Objection Period”) to object to any Relevant Claim made in a Relevant
Claim Estimate. In the event that the Sellers have not objected within the
Objection Period then the Buyer shall retain an amount of the Holdback Amount
that is equal to the amount set forth in such Relevant Claim Estimate and the
Holdback Amount shall be reduced by such amount. In the event that the Sellers
do object within the Objection Period, such objection must be in the form of a
certificate signed by the Sellers and delivered to the Buyer (an “Objection
Certificate”), which certificate shall set out the item or items in the Relevant
Claim Estimate to which the Sellers are objecting and a basis for each such
objection. If the Sellers do not provide an Objection Statement within the
Objection Period then it will be deemed that the Sellers do not have any
objections to the Relevant Claim Estimate. Any elements of the Relevant Claim
Estimate are not specifically objected in an Objection Statement to will be
deemed to be agreed and not subject to an objection.

5.7.2
For a period of 15 days after the delivery of an Objection Certificate, the
Buyer and the Sellers shall attempt in good faith to reach agreement as to all
or any portion of the claims that are subject to the Objection Certificate. If
they reach agreement then a memorandum shall be prepared and signed by both
Parties.






--------------------------------------------------------------------------------





The memorandum shall contain the amount that has been agreed in respect of the
Relevant Claim Estimate and the amount payable to the Sellers under Clauses 5.3
and 5.4 shall reduce accordingly. If no such agreement can be reached after good
faith negotiation, either the Sellers or the Buyer may demand arbitration of the
matter to be settled by arbitration conducted by an Expert mutually agreeable to
the Sellers and the Buyer (acting reasonably).
5.7.3
If within 30 days after agreeing to submission of a dispute to the Expert under
Clause 5.7.2, the Sellers and the Buyer cannot mutually agree on an Expert then
the matter giving rise to the dispute as set out in the Objection Certificate
shall be finally settled under the Rules of Arbitration of the International
Chamber of Commerce by a sole arbitrator appointed in accordance with the said
Rules. The place of arbitration shall be Dublin, Ireland and the language of the
arbitration shall be English. Judgement upon any award rendered by the Expert
may be entered in any court having jurisdiction. The payment of fees and
expenses of the Parties to such arbitration shall be determined by the
arbitrator.

5.8
All losses, costs, and liabilities indemnified in Clause 7.1 incurred by or on
behalf of the Company in respect of the Indemnity in Clause 7.1.2, incurred in
accordance with the conduct of such claim being carried out in accordance with
Clause 7.2, shall not, (save in the case of manifest error or fraud) be subject
to Settlement or Determination under Clause 5.6 and in respect of such costs,
the Buyer shall retain an amount of the Holdback Amount that is equal to such
losses, costs and liabilities and the Holdback Amount shall be reduced by such
amount, subject however to the Sellers’ right to refer a Pending Claim under
Clause 7.2.1(c).

5.9
For the avoidance of any doubt the expiry of the Holdback Period shall have no
effect on the limitations of liability on each Seller set out in this Agreement
in respect of any Pending Claim.


6.
WARRANTIES

6.1
The Sellers warrant to the Buyer that each of the Warranties is true and
accurate in all respects and is not misleading at the date of this Agreement.

6.2
The liability of the Sellers for breach of any Warranty shall be several.

6.3
The Sellers undertake to the Buyer that, in the event of any claim being made
against them arising out of or relating to this Agreement, they will not make
any claim against the Company or any of the Subsidiaries or against any
director, officer, employee or adviser of the Company or of any of the
Subsidiaries on which or on whom they may have relied before agreeing to any
terms of this Agreement or authorising any statement in the Disclosure Letter.

6.4
The Sellers shall not be liable for any Claim for breach of Warranties, save for
those set out under paragraph 1.1 (the Sellers), 3.1 (shares), 3.3 (share
ownership), or 3.4 (share and loan capital) of Schedule 5, to the extent that
the events or circumstances giving rise thereto have been Disclosed in the
Disclosure Letter.

6.5
The Warranties:

6.5.1
are given separately and independently and, unless expressly provided to the
contrary, are not limited or restricted by reference to, or inference from, the
terms of any other Warranty or item of this Agreement;






--------------------------------------------------------------------------------





6.5.2
where qualified by the knowledge, information, belief or awareness of the
Sellers, unless expressly provided to the contrary, are deemed to refer to the
actual (as opposed to constructive or imputed) knowledge, information, belief or
awareness of the Sellers after due and careful enquiries by the Sellers in
respect of the relevant subject matter of such Warranties; and

6.5.3
apply to each of the Subsidiaries as well as to the Company as if references to
“the Company” included a corresponding reference to the Subsidiaries (and each
of them severally).

6.6
None of the Warranties nor any provision in the Tax Covenant shall be, or shall
be deemed to be, qualified, modified or discharged by reason of any
investigation or inquiry made by or on behalf of the Buyer and no information
relating to the Company or to any of the Subsidiaries of which the Buyer, its
agents or advisers have knowledge (whether actual, imputed or constructive),
other than (in the case of the Warranties) by reason of its being Disclosed in
the Disclosure Letter in accordance with this Agreement, shall prejudice any
claim which the Buyer shall be entitled to bring or shall operate to reduce any
amount recoverable by the Buyer under this Agreement. No Claim may be made by
the Buyer under the Warranties to the extent that the Buyer had actual knowledge
prior to Completion that any of the Warranties was untrue or misleading or had
not been complied with.

6.7
The provisions of Schedule 6 shall (where relevant) apply to limit the liability
of the Sellers under the Warranties and the Tax Covenant provided that the
provisions of Schedule 6 shall not apply in respect of any claim arising out (or
to the extent it is increased) of any fraud or fraudulent misrepresentation or
wilful non-disclosure on the part of the Sellers.

6.8
Buyer Warranties

6.8.1
The Buyer warrants to each of the Sellers, that each of the warranties set out
in this Clause 6.8 is true and accurate in all respects and is not misleading at
the date of this Agreement:

(a)
The Buyer is a company duly incorporated and validly existing under the laws of
the United Kingdom.

(b)
No order has been made, petition presented or meeting convened for the purpose
of considering a resolution for the winding-up of the Buyer or for the
appointment of any provisional liquidator of the Buyer. No receiver or
administrator has been appointed in respect of the whole or any part of any of
the property, assets and/or undertaking of the Buyer.

(c)
The Buyer’s entry into and performance of the Agreement does not constitute any
breach of or default under any contractual, governmental or public obligation
binding upon it.

(d)
The Buyer is not engaged in any litigation or arbitration proceedings which
might have an effect upon the Buyer’s capacity or ability to perform its
obligations under this Agreement and so far as the Buyer is aware, no such legal
or arbitration proceedings have been threatened against it.






--------------------------------------------------------------------------------





(e)
The Buyer has full power and authority and has taken all necessary corporate
action to enable it effectively to enter into and perform this Agreement and all
agreements entered into, or to be entered into, pursuant to the terms of this
Agreement, and such agreements when executed, will constitute valid, binding and
enforceable obligations on the Buyer in accordance with their respective terms.


7.
SPECIFIC INDEMNITIES

7.1
The Sellers irrevocably and unconditionally indemnify the Buyer immediately on
demand against all losses, costs, liabilities and adverse tax consequences
(including but not limited to any direct, indirect or consequential losses, loss
of profit, loss of reputation and all interest, penalties and legal costs
(calculated on a full indemnity basis) and all other reasonable professional
costs and expenses) suffered or incurred by the Buyer, the Company or any of the
Subsidiaries arising out of or in connection with any of the following matters:

7.1.1
the divestment by the Company to PCI Booking Limited of:

(a)
the premises at Unit 7 Coolport, Coolmine Industrial Estate Blanchardstown,
Dublin;

(b)
the business and assets of Data Guard Limited in consideration for the issue of
shares by PCI Booking Limited to the Sellers, including the immediately
preceding transfer of the business and assets of Data Guard Limited to the
Company in consideration for €7,800,000, to be left outstanding as an
intercompany loan);

(c)
the issued share capital of RestNetwork Limited;

(d)
the sale of the PCI business by Data Guard Limited; and

(e)
the writing off of the intercompany debt in the amount of €1,000,324;

(the “Reorganisation”),
7.1.2
any action brought against the Company (and/or any of its Subsidiaries) in
relation to a class action brought against Marketech Corp (and others) by JT
Frames Inc. in the United States;

7.1.3
the cost of maintaining Data Guard Limited in existence for two years from the
Completion Date (up to a maximum amount of €1,500 per year plus VAT) and of a
members’ voluntary liquidation of Data Guard Limited (up to a maximum amount of
€5,000 plus VAT); and

7.1.4
any claims relating to alleged non-payment by the Company, in whole or in part,
of any pay, benefits or compensation to any of its employees transferring
employment to Data Guard Limited and PCI Booking Ltd including without
limitation Eugene Groeger and to Rooska Management & Financial Services Ltd.

7.2
Conduct






--------------------------------------------------------------------------------





7.2.1
In respect of the Indemnity in Clause 7.1.2 (the “Specified Claim”), the
following provisions shall apply:

(a)
The Sellers, (using professional advisers nominated by them), shall take such
action, and institute and conduct such proceedings, on behalf of the Buyer
and/or Interfax US Inc. and/or the Company and/or any of the other Subsidiaries,
in order to:

(i)
dispute, resist, appeal, compromise, defend, remedy or mitigate any matter
giving rise to the Specified Claim; and/or

(ii)
enforce against any third party the rights of the Buyer, Interfax US Inc. or the
Company in relation to the matter giving rise to the Specified Claim.

(b)
The Buyer shall give the Sellers and their professional advisers reasonable
access at any reasonable times to any relevant documents and records within the
power or control of the Buyer and/or the Company and/or any of the Subsidiaries
so as to enable the Sellers and their professional advisers to examine such
documents and records and to take copies to allow the Sellers to conduct the
proceedings in relation to the Specified Claim in the manner set out in this
Clause 7.2.1.

(c)
If the Specified Claim is a Pending Claim on the expiry of the Holdback Period,
the provisions of this Clause 7.2 shall continue to apply to any such
proceedings unless, at the discretion of the Sellers, the Sellers wish to submit
the Pending Claim to arbitration in accordance with Clause 5.7.3.

7.3
The liability of the Sellers under this Clause 7 shall be several. The Sellers’
aggregate liability in respect of any and all claims under the Indemnities shall
be limited to and in no event exceed the Holdback Amount, and the liability of a
Seller shall be the pro rata share of Holdback Amount set against his or her
name in column 5 of Schedule 1. For the avoidance of doubt, where any claim
under the indemnities in Clauses 7.1.1 and 7.1.4 only, would also constitute a
claim under the Fundamental Warranties, the Warranties relating to tax and under
Tax Covenant the Buyer shall be entitled to bring such a claim notwithstanding
any claim under Clause 7.1.1 or 7.1.4, and any such claim under the Fundamental
Warranties, the Warranties relating to tax and under the Tax Covenant shall be
subject to the limitations in Schedule 6.


8.
RESTRICTIONS ON THE SELLERS

8.1
The provisions of this Clause 8 are made with the intention of assuring to the
Buyer and each of its Group Companies following Completion the full benefit and
value of the goodwill, confidential information and connections of the Company
and the Subsidiaries and as a constituent part of the agreement for the sale of
the Shares. Accordingly each of the Sellers agrees that the restrictions
contained in this Clause 8 are reasonable and necessary for the protection of
the legitimate interests of the Buyer and that the restrictions do not work
harshly on him or her.

8.2
Each of the Sellers covenants with the Buyer and each of its Group Companies
following the Completion Date that for the period of three years following the
Completion Date,






--------------------------------------------------------------------------------





save with the prior written consent of the Buyer, he or she will not directly or
indirectly on his own behalf or on behalf of any other person:
8.2.1
in competition with the Company or any of the Subsidiaries deal with, seek
employment or engagement with, or be employed or engaged by or be a director or
consultant to, work on any account of, or be in any way interested in or
connected with any business which competes with any business carried on by the
Company or any of the Subsidiaries at Completion in which that Seller has at any
time during the period of 12 months ending on the Completion Date been involved
for the purpose of providing services the same as or similar to those he
provided to the Company or any of the Subsidiaries, provided always that this
Clause shall not prevent a Seller from carrying on the Permitted Business or
being interested as a holder or beneficial owner solely for investment purposes
of less than three per cent of any securities of any company whose securities
are listed or quoted on any recognised investment exchange in Ireland, Israel,
the United Kingdom or the United States;

8.2.2
deal with, seek employment or engagement with, be employed or engaged by, engage
in business with or work on any account or business of any customer of the
Company or any of the Subsidiaries for the purpose of providing that customer
with services which are the same as or similar to any services which he was
involved in providing to that customer at any time in the 12 months preceding
the Completion Date, provided always that this Clause shall not prevent a Seller
from carrying on the Permitted Business;

8.2.3
solicit business from any customer of the Company or any of the Subsidiaries for
the purpose of providing to that customer services which are the same as or
similar to those which he has been involved in providing to that customer at any
time in the 12 months preceding the Completion Date, provided always that this
Clause shall not prevent a Seller from carrying on the Permitted Business;

8.2.4
interfere with or seek to interfere with contractual or other trade relations
between the Company or any of the Subsidiaries and any of its or their
respective customers;

8.2.5
interfere or seek to interfere with contractual or other trade relations between
the Company or any of the Subsidiaries and any of its or their respective
suppliers;

8.2.6
solicit the services of, endeavour to entice away from the Company or any of the
Subsidiaries or knowingly assist in, or procure, the employment by any other
person of any director or senior or managerial employee or consultant of the
Company or any of the Subsidiaries known personally to him (whether or not such
person would commit any breach of his contract of employment or engagement by
reason of leaving the service of such company);

8.2.7
save as required by applicable law or regulation, communicate or divulge to any
person or make use of and shall use his best endeavours to prevent the
publication, disclosure or unauthorised use of any Confidential Information
concerning the business, finances or affairs of the Company or of any of the
Subsidiaries or of any of their respective customers or suppliers;






--------------------------------------------------------------------------------





8.2.8
for so long as it is used or registered in the name of the Company or any of its
Group Companies, use or apply to register on any public register any trade,
business or domain name or e-mail address used by the Company or any of the
Subsidiaries during the period of two years preceding the Completion Date
(including the names ‘Interfax’, ‘ShieldQ’ and ‘Returnfax’ (whether alone or in
conjunction with other names)) or any name similar to those names or addresses
or likely to be confused with them.

8.3
If any of the restrictions in Clause 8 is held to be void or ineffective for any
reason but would be held to be valid and effective if part of its wording were
deleted or modified, that restriction shall apply with such deletions or
modifications as may be necessary to make it valid and effective.

8.4
The restrictions contained in each sub-clause of Clause 8 shall be construed as
separate and individual restrictions and shall each be capable of being severed
without prejudice to the other restrictions or to the remaining provisions.


9.
RELEASE BY SELLERS

9.1
Each of the Sellers confirms that he has no claim (whether in respect of any
breach of contract, compensation for loss of office or monies due to him or on
any account whatsoever) outstanding against the Company or any Subsidiary or
against any of the shareholders, directors, officers, employees or professional
advisers of the Company or any Subsidiary as at the Completion Date and that no
agreement or arrangement (including any contract of employment) is outstanding
under which the Company or any Subsidiary or any of such persons has or could
have any obligation of any kind to him.

9.2
To the extent that any such claim or obligation exists or may exist, each of the
Sellers irrevocably and unconditionally waives such claim or obligation and
releases the Company and each Subsidiary and any such other persons from any
liability whatsoever in respect of such claim or obligation.

9.3
Nothing in this Clause 9 shall be deemed or shall constitute a waiver by the
Sellers or any one of them of any rights that exist under this Agreement which
may be enforced by the Sellers after Completion.


10.
MATTERS FOLLOWING COMPLETION

10.1
If and to the extent that legal title to or beneficial interests in any assets
(including any Intellectual Property) which are required for or used in the
business of the Company or any of the Subsidiaries are vested in any Group
Company of any of the Sellers after Completion or any Group Company of any of
the Sellers after Completion has any interest in such assets, such Seller(s) if
required by the Buyer shall (or shall procure that the relevant Group Company of
the Seller concerned shall):

10.1.1
execute or procure the execution of all such deeds or documents as may be
necessary for the purposes of transferring such assets or the relevant interests
in them to the Buyer;

10.1.2
do or procure to be done all such further acts or things and procure the
execution of all such other documents as the Buyer may reasonably direct in
order to vest such assets or the relevant interests in them in the Buyer; and






--------------------------------------------------------------------------------





10.1.3
procure that the transferor shall hold the asset, or relevant interest in the
asset, on trust for the Buyer (to the extent permitted by any relevant law)
until such time as the transfer is validly effected to vest the asset or
relevant interest in the asset in the Buyer.

10.2
The Sellers shall, and shall procure that their respective Group Companies
shall, following Completion forthwith send to the Buyer all papers, books,
accounts and other records relating wholly to the Company or to the
Subsidiaries, which are not required to be delivered under Schedule 4.

10.3
The Sellers shall, and shall procure that Eugene Groeger shall, use their
reasonable endeavours to support reasonable requests from the Buyer in the
successful transition of the Company, the Subsidiaries and their respective
businesses to the new ownership and management team for one week after
Completion. Any further assistance to be given by Eugene Groeger shall be
subject to the Company (and/or any of its Subsidiaries) and Eugene Groeger
agreeing the terms of a consultancy arrangement.


11.
TRANSITIONARY SERVICES

The Parties shall, and shall procure that their respective directors, officers,
employees, workers and contractors shall, provide the Transitionary Services to
each other, as relevant, in good faith and acting reasonably.

12.
TAXATION

The provisions of Schedule 8 shall have effect.

13.
ANNOUNCEMENTS AND CONFIDENTIALITY

13.1
Subject to the provisions of Clause 13.2, no Party shall issue any press release
or publish any circular to shareholders or any other public document or make any
statement or disclosure to any person who is not a Party (including any
document, statement or disclosure published, issued or made by the Sellers or
any of them to any supplier to or customer of the Company or any of the
Subsidiaries) in each case relating to this Agreement, its terms or the matters
contained in it, without obtaining the prior written approval of the other
Parties to its contents and the manner and extent of its presentation and
publication or disclosure (such approval not to be unreasonably withheld or
delayed or made subject to unreasonable conditions).

13.2
The provisions of Clause 13.1 do not apply to:

13.2.1
any announcement relating to or connected with or arising out of this Agreement
required to be made by the Buyer:

(a)
by virtue of the regulations of the US Securities and Exchange Commission; or

(b)
by any court or governmental or administrative authority competent to require
the same; or

(c)
by any applicable law or regulation; or

13.2.2
any statement or disclosure made in good faith by the Buyer, the Company or any
of the Subsidiaries after Completion for its legitimate corporate purposes,






--------------------------------------------------------------------------------





including in connection with any civil, criminal, regulatory or arbitration
proceedings in any jurisdiction brought or threatened by or against it in
relation to the Agreement, the documents in the Agreed Form and any other
documents referred to in it or them;
13.2.3
any document, statement or disclosure published, issued or made by the Buyer, or
the Company or any of the Subsidiaries after Completion to any supplier to or
customer of the Company or of any of the Subsidiaries;

13.2.4
any disclosure made by a Party to its professional advisers, provided that such
disclosure is made under obligations of confidentiality; or

13.2.5
any document, statement or disclosure made by the Buyer after Completion to any
person to whom it proposes to assign its rights under this Agreement or who is
otherwise contemplated by Clause 14.3 or 14.4.


14.
ASSIGNMENT

14.1
Subject to this Clause 14, this Agreement shall be binding upon and enure for
the benefit of the successors and assignees of the Parties including, in the
case of individuals, their respective estates after their deaths and, subject to
any succession or assignment permitted by this Agreement, any such successor or
assignee of the Parties shall in its own right be able to enforce any term of
this Agreement.

14.2
The Sellers, their successors and assignees shall not be entitled to assign
their respective rights or obligations under this Agreement without the prior
written consent of the Buyer (such consent not to be unreasonably withheld).

14.3
The Buyer and its assignees may at any time (i) assign, (ii) transfer, (iii)
charge (iv) declare or create a trust or other interest over or (v) deal in any
other manner with this Agreement or any of its rights or obligations under it.

14.4
The Buyer shall be entitled to:

14.4.1
grant security over, assign by way of security, assign or transfer their
respective rights under or in connection with this Agreement; or

14.4.2
sell or transfer any of the Shares to a third party on terms the same as, or
similar to (in whole or in part) those set out in this Agreement (including the
terms of Clause 6 (Warranties) and this Clause 14 (Assignment)).

14.5
Any person to whom security has been granted or assigned, to whom rights have
been assigned or transferred or to whom Shares have been sold or transferred in
accordance with Clause 14.4 shall in its own right be able to enforce any of the
warranties, covenants, indemnities, agreements and undertakings set out in this
Agreement, provided always that any such third party:

14.5.1
which is a provider of finance to the Buyer or any Group Company of the Buyer
(or a nominee of such a provider) in connection with the matters contemplated by
this Agreement (or any subsequent refinancing thereof), may at any time assign
its rights under this Agreement to any person who has purchased, directly or
indirectly, the Shares or substantially all the assets of the Company and its
Subsidiaries pursuant to its enforcement of that security;






--------------------------------------------------------------------------------





14.5.2
which is not a person within Clause 14.5.1, shall (i) obtain the prior written
consent of the Buyer, (ii) serve written notice on the Parties agreeing to be
bound by the terms of Clause 17 (Governing law and jurisdiction) and (iii) not
be entitled to assign its rights under Clause 14.4.


15.
GENERAL

15.1
Each Party undertakes, for no further consideration or payment but at the cost
and expense of the requesting Party, to sign all documents and to do all other
acts as the requesting Party reasonably requires which may be necessary to give
full effect to this Agreement.

15.2
Each Party shall pay the costs and expenses incurred by it in connection with
the negotiation, preparation, execution and carrying into effect of this
Agreement and each document referred to in it.

15.3
This Agreement shall, as to any of its provisions remaining to be performed or
capable of having or taking effect following Completion, remain in full force
and effect notwithstanding Completion.

15.4
Unless expressly provided otherwise, all representations, warranties,
undertakings, covenants, agreements and obligations made, given or entered into
in this Agreement by more than one person are made, given or entered into
severally.

15.5
The rights of each Party under this Agreement:

15.5.1
may be exercised as often as necessary;

15.5.2
are cumulative and not exclusive of rights or remedies provided by law; and

15.5.3
may be delayed, released or waived only in writing and specifically.

15.6
Delay in the exercise or non-exercise of any right or remedy provided by this
Agreement or by law is not a waiver of that right or remedy.

15.7
A waiver of a breach of any of the terms of this Agreement or a default under
this Agreement does not constitute a waiver of any other breach or default and
shall not affect the other terms of this Agreement.

15.8
Any amendment of this Agreement shall not be binding on the Parties unless set
out in writing, expressed to amend this Agreement and signed by authorised
representatives of each of the Parties.

15.9
The provisions contained in each Clause and paragraph of this Agreement shall be
enforceable independently of each of the others and their validity or
enforceability shall not be affected if any of the others is invalid or
unenforceable by reason of any provision of applicable law.

15.10
If any provision is invalid or unenforceable but would be valid or enforceable
if some part of the provision were deleted or modified, the provision in
question shall apply with such modification as may be necessary to make it valid
and enforceable.

15.11
This Agreement may be executed in any number of counterparts, and by the Parties
on separate counterparts, each of which, when executed and delivered, shall
constitute






--------------------------------------------------------------------------------





one and the same instrument. Delivery of an executed signature page of a
counterpart facsimile transmission or in AdobeTM Portable Document Format (PDF)
sent by electronic mail shall take effect on delivery of an executed counterpart
of this Agreement.
15.12
The Parties agree that, subject always to and save as expressly provided in the
provisions of this Clause 15.12, Clause 8 (restrictive covenants for the benefit
of Group Companies of the Buyer), Clause 9 (release by Sellers for the benefit
of third parties), Clause 14.1 (successors to, and assignees of, the Parties)
and Clauses 14.3, 14.4 and 14.5 (security holders, third party and Group Company
transferees of the Shares post Completion):

15.12.1
no term of this Agreement shall be enforceable by a third party; and

15.12.2
notwithstanding that any term of this Agreement may be or become enforceable by
a third party, the terms of this Agreement or any of them may be varied in any
way or waived or this Agreement may be rescinded (in each case) without the
consent of any such third party.


16.
NOTICES

16.1
Any notice or other communication to be given under this Agreement to a Party
shall be in writing and shall be delivered personally or sent by post or email
to the Party to be served at its address set out below:

16.1.1
to the Buyer at:

Email Address: legal@uplandsoftware.com
With a copy to:
Pillsbury Winthrop Shaw Pittman LLP
401 Congress Avenue, Suite 1700
Austin, TX 78701
Facsimile Number: 001 512-270-7830
Email Address: steve.tyndall@pillsburylaw.com
Marked for the attention of: Steven M. Tyndall, P.C.
16.1.2
to Yehuda Alon at:

Email address: yyyy.alon@gmail.com
With a copy to:
Lavelle Solicitors, St James House, Adelaide Road, Dublin 2
Facsimile Number: 00353 1 6614581
Email address: gokelly@lavellesolicitors.ie
Marked for the attention of: Griana O'Kelly





--------------------------------------------------------------------------------





or at any other address or facsimile number or email address or to any other
addressee as it may have notified to the other Party in accordance with this
Clause 16.1. Any notice or other document sent by post shall be sent by prepaid
registered post (if within Ireland) or be prepaid/signed for airmail (if
elsewhere).
16.2
Any such notice shall be deemed to have been received:

16.2.1
if delivered personally, at the time of delivery;

16.2.2
in the case of registered post, 24 hours from the date of posting;

16.2.3
in the case of airmail, five days from the date of posting; and

16.2.4
in the case of email, at the time of delivery,

provided that if deemed receipt occurs before 9 am on a Business Day the notice
shall be deemed to have been received at 9 am on that day, and if deemed receipt
occurs after 5 pm on a Business Day, or on a day which is not a Business Day,
the notice shall be deemed to have been received at 9 am on the next Business
Day. For the purpose of this Clause, “Business Day” means any day which is not a
Saturday, a Sunday or a public holiday in the place at or to which the notice is
left or sent.
16.3
In proving service of a notice or document it shall be sufficient to prove that
delivery was made and recorded or that the facsimile message was properly
addressed and despatched or that an email address was properly addressed and
despatched and the sender did not receive notification of a failure to deliver,
as the case may be.


17.
ENTIRE AGREEMENT

17.1
For the purposes of this Clause, “Pre-Contractual Statement” means any
undertaking, promise, assurance, statement, representation, warranty or
understanding (whether in writing or not) of any person (whether party to this
Agreement or not) relating to the subject matter of this Agreement other than as
expressly set out in this Agreement and “this Agreement” includes the documents
referred to in it or entered into pursuant to it.

17.2
The Parties confirm that this Agreement together with the other Transaction
Documents, represents the entire understanding, and constitutes the entire
agreement of the Parties in relation to its subject matter and its terms and
supersedes any previous agreement between the Parties relating to the subject
matter or the terms of this Agreement.

17.3
Each of the Parties acknowledges and agrees that in entering into this Agreement
it does not rely on any Pre-Contractual Statement.

17.4
Each of the Parties acknowledges and agrees that the only remedy available to it
for breach of this Agreement shall be for breach of contract and it shall have
no right of action against any other Party in respect of any Pre-Contractual
Statement.

17.5
This Clause 17 shall exclude liability for misrepresentation save that it shall
not exclude any liability for (or remedy in respect of) fraudulent
misrepresentation.






--------------------------------------------------------------------------------






18.
GOVERNING LAW AND JURISDICTION

18.1
This Agreement and any non-contractual obligations arising out of or in
connection with this Agreement (including its formation) is governed by and
shall be construed in accordance with the law of Ireland.  

18.2
Each Party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of Ireland over any claim, dispute or controversy (whether contractual or
non-contractual) arising under or in connection with this Agreement or the legal
relationships established by this Agreement (including its formation).

18.3
The Sellers irrevocably appoint Michael Lavelle of Lavelle Solicitors, St James
House, Adelaide Road, Dublin 2, Ireland, facsimile number 00353 1 6614581, email
address mlavelle@lavellesolicitors.ie with a copy to law@lavellesolicitors.ie as
its agent to receive on its behalf in Ireland service of any proceedings arising
out of or in connection with this Agreement.  Such service shall be deemed
completed on delivery to such agent (whether or not it is forwarded to and
received by the Sellers).  If for any reason such agent ceases to be able to act
as agent or no longer has an address in Ireland, the Sellers shall deliver to
the Buyer the new agent’s name, address, and facsimile number and email address
in accordance with Clause 15.

18.4
Each Party irrevocably consents to any process in any legal action or
proceedings arising out of or in connection with this Agreement being served on
it in accordance with the provisions of this Agreement relating to service of
notices. Nothing contained in this Agreement shall affect the right to serve
process in any other manner permitted by law.

Signed on the date set out at the head of this Agreement.


SIGNED by     John T. McDonald        )
for and on behalf of POWERSTEERING    )        /s/ John T. McDonald
SOFTWARE LIMITED            )




SIGNED by YEHUDA ALON        )            /s/ Yehuda Alon
                    




SIGNED by TAMAR MARASH    )            /s/ Tamar Marash
                    





